

117 HR 549 IH: STOP Bullying Act
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 549IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Mr. Krishnamoorthi (for himself, Mr. Bishop of Georgia, Mr. Suozzi, and Mrs. Hayes) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Elementary and Secondary Education Act of 1965 to establish a grant program that will support efforts at the State level to establish anti-bullying task forces to study, address, and reduce bullying in elementary and secondary schools, and for other purposes.1.Short titleThis Act may be cited as the STOP Bullying Act. 2.FindingsThe Congress finds the following:(1)Between one in four and one in three students in the United States report being bullied at school, and over 70 percent of young people say they have seen bullying in their schools.(2)Since most instances of bullying take place on school grounds, school staff and teachers play an instrumental role in bullying prevention.(3)Research shows that engaged educators who are supportive of all students help to reduce the overall presence of bullying and harassment on school grounds.(4)87.3 percent of transgender students report feeling unsafe at school, and nine out of ten students who identify as lesbian, gay, bisexual, transgender, or queer (LGBTQ) report being harassed and bullied every year.(5)Hostile school environments have a detrimental effect on the academic success and health of students.(6)Law in effect before the date of the enactment of this Act does not sufficiently address bullying prevention, and governments and educators in every State have a responsibility to ensure State and local education systems have processes in place for students to be able to learn in a safe environment, regardless of their actual or perceived race, color, national origin, sex, disability, sexual orientation, gender identity, or religion.3.State Anti-Bullying Task Force RequirementSubpart 2 of part F of title VIII of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7881 et seq.) is amended by adding at the end the following:8549D.State Anti-Bullying Task Force Grants(a)Anti-Bullying Task Force Grant ProgramThe Secretary shall carry out a program to make grants to each State to establish and implement a task force to study, address, and reduce bullying in elementary schools and secondary schools.(b)Use of fundsEach State task force established under a grant under this section shall use the grant funds to conduct a study on bullying in the elementary schools and secondary schools of such State that includes—(1)policies of the local educational agencies in such State with respect to bullying;(2)teacher, parent, and student education with respect to bullying; and(3)the incidents of student violence and self-harm as a result of bullying.(c)Membership(1)ChairEach Chief Education Officer of a State shall designate one individual to serve as the chair of the task force of such State.(2)CompositionEach State shall designate at least one individual from each of the following categories to serve on the task force of such State:(A)At least one teacher at elementary schools and secondary schools selected in consultation with the union or association representing educators.(B)At least one school administrator.(C)At least one parent of students.(D)At least one K–12 student.(E)At least one guidance counselor.(F)At least one child psychologist.(G)At least one school psychologist.(H)At least one paraprofessional.(I)At least one lawyer.(J)At least one representative from a community-based organization who specializes in providing supportive services to students who identify as lesbian, gay, bisexual, transgender, or queer.(K)Professionals who specialize in providing support services to students who identify as lesbian, gay, bisexual, transgender, or queer.(L)At least one individual from the Sate Education Agency office focused on school improvement and school climate.(M)Additional individuals, as determined by the chair of the task force.(3)Terms of members(A)In generalEach member of a task force of State shall be appointed for the duration of the existence of such task force.(B)VacanciesA vacancy on a task force shall be filled in the manner in which the original designation was made under paragraph (2).(4)Discretionary coordinationA task force of a State may coordinate activities under this section with other boards and commissions of such State.(d)Report to Chief Education Officer(1)In generalNot later than 1 year after the date on which the State submits the study required under subsection (b), the State task force of such State shall submit a final report to the Chief Education Officer of such State and the Secretary of Education containing—(A)the annual findings and conclusions of the task force;(B)the recommendations of the task force for legislation or administrative actions; and(C)best practices with respect to bullying in elementary schools and secondary schools that includes recommendations for how—(i)to address and reduce bullying;(ii)to best educate all relevant school staff on recognizing bullying; and(iii)parents can best address and discuss with their children the early warning signs of bullying.(2)PublicationEach State task force shall make the final report submitted under paragraph (1) publicly available..